DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on July 15, 2021, the applicants have canceled claims 9-15, 17, 20 and 22 and furthermore, have amended claim 1.
3. Claims 1-8, 16, 18-19, 21 and 23-26 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating anxiety, depression and obsessive- compulsive disorder, does not reasonably provide enablement for treating Parkinson’s disease, Rett syndrome, attention hyperactivity disorder, autism and dementia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches agonist activity of instant compounds on serotonin 5-HT1A receptors and dopamine D4 receptors as shown on pages 69-70 of specification. The specification also teaches efficacy of instant compounds in animal models of anxiety, depression and obsessive- compulsive disorder (see pages 82-86). Based on these teachings, the instant compounds will have therapeutic utility for treating anxiety, depression and obsessive- compulsive disorder. There is no teaching either in the specification or prior art references provided showing well established utility of either 5-HT1A receptor agonists and/or D4 receptor agonists for treating Parkinson’s disease, Rett syndrome, attention hyperactivity disorder, autism and dementia. There are no working examples present showing efficacy of instant compounds in animal models of Parkinson’s disease, Rett syndrome, attention hyperactivity disorder, autism and dementia. In absence of such teachings and guidance in the specification, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of Parkinson’s disease, Rett syndrome, attention hyperactivity disorder, autism and dementia and hence their utility for treating these disorders.
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is directed to using compounds of claim 1. However, it is not clear who is being treated and furthermore, steps of administration of the compound are also missing in the claim.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1-5, 7, 16 and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Newington (US 2013/0064770, cited on applicant’s form 1449).
Newington discloses 5-HT 1A receptor agonist compounds, pharmaceutical compositions comprising these compounds and methods for treating various psychiatric disorders including anxiety, depression and obsessive- compulsive disorder using these compounds (see page 1, first column as well as section 0023 on page 4). The compound (see 3rd compound on page 87) disclosed by Newington anticipates the instant claims when variable R1 represents cyclohexyl and variable R2 represents halogen in the instant compounds of formula (1).
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Newington (US 2013/0064770, cited on applicant’s form 1449).
Newington discloses 5-HT 1A receptor agonist compounds, pharmaceutical compositions comprising these compounds and methods for treating various psychiatric disorders including anxiety, depression and obsessive- compulsive disorder using these compounds (see page 1, first column as well as section 0023 on page 4). The pharmaceutical composition comprising compound (see 3rd compound on page 87) disclosed by Newington meets all the limitations of instant claims when variable R1 represents cyclohexyl and variable R2 represents halogen in the instant compounds of formula (1) except that Newington does not teach presence of additional antianxiety or antidepressant drug in the pharmaceutical composition. However, it is well known in the prior art and very common to combine two drugs having diverse mechanism of action but having same therapeutic utility to have a synergistic effect. Therefore, it would have been obvious to one skilled in the art to combine 5-HT1A receptor agonist compound disclosed by Newington with another antianxiety or antidepressant drug in pharmaceutical composition to have a synergistic effect for treating anxiety and depression with reasonable expectation of success.
Allowable Subject Matter
14. Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625